Citation Nr: 9915751	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1956 to June 1975.  The veteran died 
in August 1996 at the age of 59.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death due to metastatic colon cancer 
as a result of exposure to ionizing radiation.  

A review of the evidence of record discloses that, by rating 
decision dated in November 1996, service connection for 
metastatic colon cancer as a result of exposure to ionizing 
radiation, for accrued benefits purposes, was denied.  Also 
denied was the appellant's claim for eligibility to 
dependent's educational assistance under 38 U.S.C. Chapter 
35.  In a communication dated later that month, she was 
informed that entitlement to death pension benefits was being 
denied because evidence of income and net worth had not been 
provided.  A notice of disagreement with regard to this 
notification has not been received.  Accordingly, the issue 
has not been developed for appellate consideration.  
Shockley v. West, 12 Vet. App. 208 (1997).  


REMAND

In May 1996, the RO sought an opinion from VA's Director of 
Compensation and Pension Service as to whether the veteran's 
colon cancer resulted from radiation exposure in service.  In 
July 1996, the Acting Director of Compensation and Pension 
requested an opinion from VA's Undersecretary for Health as 
to the relationship between the veteran's disability and 
service.  Later in July 1996, the Acting Director of 
Compensation and Pension reported that the Undersecretary for 
Health had furnished an opinion in which the Undersecretary 
had concluded that it was unlikely that the veteran's colon 
cancer resulted from exposure to ionizing radiation in 
service.  

The Undersecretary's opinion is not a part of the claims 
folder.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
is deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  Id. at 612-
13.  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should attempt to obtain a copy of 
the Undersecretary for Health's July 1996 
opinion as to the relationship between 
the veteran's colon cancer and radiation 
exposure in service.  If the opinion 
cannot be obtained, the RO should request 
a new opinion in accordance with the 
provisions of 38 C.F.R. § 3.311(b),(c) 
(1998).

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




